Case 4:19-cv-00528-SDJ-KPJ Document 11 Filed 06/04/20 Page 1 of 2 PageID #: 54




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 GERALD HENRIQUEZ,                                  §
                                                    §
         Plaintiff,                                 §
                                                    §
 v.                                                 §   ACTION NO. 4:19-CV-528
                                                    §   JUDGE JORDAN/JUDGE JOHNSON
 FIRST FINANCIAL BANCORP and                        §
 EXPERIAN INFORMATION                               §
 SOLUTIONS, INC.,                                   §
                                                    §
         Defendants.                                §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 14, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #9) that this case should be dismissed without prejudice for want of prosecution.

        On May 27, 2020, Plaintiff Gerald Henriquez filed a Notice (Dkt. #10) indicating that

Plaintiff “joins the Magistrate’s recommendation” that Plaintiff's claims be dismissed.

Having received the Report of the United States Magistrate Judge, and no objections being filed,

the Court is of the opinion that the findings and conclusions of the Magistrate Judge are correct

and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each

party shall bear its own costs.

        All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

this civil action.

                                                1
Case 4:19-cv-00528-SDJ-KPJ Document 11 Filed 06/04/20 Page 2 of 2 PageID #: 55



         So ORDERED and SIGNED this 4th day of June, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                       2
